Case 3:15-md-02670-JLS-MDD Document 2494 Filed 02/05/21 PageID.229693 Page 1 of 1




   1
   2
   3
   4
   5
   6
   7
   8
                            UNITED STATES DISTRICT COURT
   9                      SOUTHERN DISTRICT OF CALIFORNIA
 10
 11                                                      Case No. 15-md-2670-JLS-MDD
       IN RE: PACKAGED SEAFOOD
 12    PRODUCTS ANTITRUST LITIGATION                      ORDER GRANTING JOINT
                                                          MOTION AND STIPULATION
 13    THIS DOCUMENT RELATES TO:                          FOR DISMISSAL WITH
                                                          PREJUDICE AGAINST COSI
 14    Winn-Dixie Stores, Inc. et al. v. Bumble           DEFENDANTS
       Bee Foods, LLC, et al., 3:16-cv-00017-
 15    JLS-MDD                                            [ECF No. 2486]
 16
 17          Presently before the Court is Joint Motion and Stipulation for Dismissal with
 18    Prejudice Against COSI Defendants. (ECF No. 2486.) In the absence of any
 19    objections and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the joint
 20    motion is granted. Accordingly, all claims asserted by Winn-Dixie Stores, Inc. and
 21    Bi-Lo Holdings, LLC against Tri-Union Seafoods LLC d/b/a Chicken of the Sea
 22    International and Thai Union Group PCL are DISMISSED WITH PREJUDICE.
 23    The parties shall bear their respective fees and costs.
 24          IT IS SO ORDERED.
 25    Dated: February 5, 2021
 26
 27
 28
                                                                 Case No: 15-md-2670-JLS-MDD
                                                                                           1
